DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1 and 18, for a An X-ray diagnostic apparatus, comprising processing circuitry configured to; acquire a plurality of X-ray images over time based on X-rays having passed through a subject injected with a contrast agent; calculate an inflow path from among a plurality of blood vessels representing possible inflow paths by performing searching using a temporal transition of signal intensities of the injected contrast agent along the inflow path in a direction opposite a direction of blood flow, wherein the inflow path is a first blood vessel region of a path in the X-ray images traversed by the injected contrast agent leading to a predetermined position in a second blood vessel region in the X-ray images has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792